EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner’s amendment was given in an interview with Kevin MacDonald on January 19, 2022.

4.	The application has been amended as follows: 
-  Claims 1, 8, 13, 15 and 32 reading on the elected species, h. a Fas protein are allowable. These claims require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the invention requires the additional species, c.  an extracellular domain of a Fas protein as set forth in the Office action herein, hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the species election requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	-  Claims 26-28, 30, 31, 33, 45 and 54-56 are cancelled.




Reasons for Allowance

5.	The following is an Examiner’s statement of reasons for allowance: because the prior art is not obvious and does not teach or suggest the claimed composition comprising a polylactic-co-glycolic acid microparticle containing a pharmaceutically active agent or marker and a chimeric fusion protein comprising a Fas protein or an extracellular domain of a Fas protein fused to a fragment crystallisable region (Fc region) of an immunoglobulin, said chimeric fusion protein being coupled to the surface of the microparticle via the immunoglobulin Fc region.  Furthermore, as indicated by the Patent Trial and Appeal Board the novelty resides in the discovery that the Fas/Fas ligand system enhances the uptake of microparticles, which is not taught by the prior art, nor obvious, see Patent Board Decision rendered December 14, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831. The Examiner works a flexible schedule, however she can generally be reached 8AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



20 January 2022
/Alana Harris Dent/            Primary Examiner, Art Unit 1643